Citation Nr: 1102179	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  03-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & A. B.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 
2001.  

This case came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Waco Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2008.  A review of the record shows 
that the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's current left ankle disability is not related to 
her active service.  

2.  There is competent evidence of a current diagnosis of 
depression, and also competent medical evidence linking the 
Veteran's depression to her military service.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Service connection for depression is established.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of letters from 
the RO to the Veteran dated in July 2001, March 2006, August 
2007, and September 2008.  In the March 2006 letter, the Veteran 
was provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence necessary 
to establish an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board notes that, in the present case, initial notice was 
issued prior to the May 2002 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records, private medical 
records, and VA outpatient treatment records.  The evidence of 
record also contains several reports of VA examinations and an 
August 2010 VHA opinion.  The August 2010 VHA opinion obtained is 
fully adequate and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
In this regard, the August 2010 VHA examination contains 
pertinent findings related to the nature and etiology of the 
Veteran's left ankle disability.  The Veteran has not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and has not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced her in the 
adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist her, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of her claims at this time is 
warranted.  

Service Connection Criteria 

Applicable law provides that service connection will be granted 
if it is shown that the veteran has a current disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone is 
not enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any matter 
material to the claim, the claimant shall be given the benefit of 
the doubt.  38 U.S.C.A. § 5107.  




Left Ankle Disability

Factual Background & Analysis

Service treatment records dated in April 1989 reflect that the 
Veteran underwent release of tarsal tunnel without complications.  
A Report of Medical Examination dated in January 2001 for 
separation purposes reflects that the Veteran's lower extremities 
were clinically evaluated as normal.  A Report of Medical History 
dated in January 2001 for separation purposes reflects that the 
Veteran complained of foot trouble and the ankle operation was 
noted.  

VA outpatient treatment records dated in March 2001 reflect that 
the Veteran complained of foot pain and was assessed with 
peripheral sensory neuropathy, acute exacerbation.  

The Veteran underwent a VA examination in October 2001.  She 
reported pain paresthesia in the lower extremities which began in 
1989. Following physical examination, the examiner diagnosed 
multifactorial (ethanol abuse, low B12) peripheral neuropathy.  

The Veteran underwent another VA examination in September 2009.  
The examiner noted the Veteran's well documented history of 
previous tarsal tunnel syndrome of the left ankle, with symptoms 
of recurrent pain, numbness and tingling of the left foot.  

Following physical examination, the examiner noted that the feet 
and ankles were essentially symmetrical with exception of a well-
healed surgical scar of the medial aspect of the left ankle 
measuring 9 centimeters by 0.3 centimeters.  The examiner 
diagnosed tarsal tunnel syndrome left ankle, status post tarsal 
tunnel release, and strained right and left ankles.  The examiner 
opined that it would appear to be less likely than not that the 
Veteran's tarsal tunnel syndrome and previous surgery were the 
sole source of her current ankle discomforts.  The examiner 
opined that the source of her current ankle condition is more 
likely than not from a source other than the previous tarsal 
tunnel syndrome and tarsal tunnel release.  

A VHA opinion dated in August 2010 reflects that the examiner 
noted the Veteran's tarsal tunnel release of the left ankle in 
April 1989.  The examiner noted that the Veteran's original 
surgery appeared to have been carried out without complications 
and there is no evidence of any complications in the 
postoperative period.  Her healing appeared to be uneventful.  
There was no record of any infection problems, or other problems.  
Her initial improvement in symptoms was described as being good.  
The examiner stated that the tarsal tunnel release procedure 
involves division of the retinaculum behind and beneath the 
medial malleolus, allowing for decompression of the nerve there.  
It does not involve any division or any work on any ligaments or 
joints.  Therefore, it does not have the ability to cause any 
instability or alteration in the bony structures of the foot.  
The examiner noted that residual neurologic symptoms are possible 
after this procedure; however, all the records indicate that the 
neurological symptoms that the Veteran has are present 
bilaterally.  Neurologic exam also indicated symmetrical findings 
in both feet.  Therefore, the examiner opined that the Veteran's 
current left ankle and foot symptoms are not likely to have been 
caused by the left tarsal tunnel release surgery.  The neurologic 
symptoms appear to be secondary to the Veteran's peripheral 
neuropathy, and the alleged mechanical symptoms would not be an 
anticipated side effect or complication of this type of surgery.  

Regarding the Veteran's peripheral neuropathy of the lower 
extremities, the Board notes that VA records such as a March 2001 
clinical notation and an October 2001 VA examination report, 
indicate the Veteran's peripheral neuropathy is in whole or in 
part due to alcohol abuse.  Service connection for residuals of 
alcohol abuse was denied by the RO within a May 2002 rating 
decision, which determined service connection was not warranted, 
pursuant to 38 U.S.C.A. § 1110.  38 U.S.C.A. § 1110 prohibits the 
award of service connection for a disability arising from abuse 
of alcohol or drugs.  Therefore, in so much as the Veteran's 
claimed left ankle disability results from alcohol-related 
peripheral neuropathy, service connection for such a disability 
must be denied.  

Despite the Veteran's contentions otherwise, there is no 
competent medical evidence that any current left ankle disability 
is etiologically related to service or any incident therein.  The 
Board notes that the Veteran underwent release of the tarsal 
tunnel without complications in April 1989 and that the Veteran 
complained of foot trouble on separation from service.  However, 
on separation from service, her lower extremities were clinically 
evaluated as normal.  The clinically normal lower extremity 
finding on separation examination is significant in that it 
demonstrates that trained military medical personnel were of the 
opinion that no left ankle disability was present at that time.  
The Board views the examination report as competent evidence that 
there was no left ankle disability at that time.  

Moreover, the Board believes it significant that the August 2010 
VHA reviewer opined that the Veteran's current left ankle and 
foot symptoms are not likely to have been caused by the left 
tarsal tunnel release surgery.  This opinion was based on review 
of the Veteran's claims file.  The Board believes it is entitled 
to considerable weight and is competent evidence regarding 
causation of the disability at issue.  

The Board has also considered the September 2009 VA examiner's 
opinion that it would appear to be less likely than not that the 
Veteran's tarsal tunnel syndrome and previous surgery is the sole 
source of her current ankle discomforts and that the source of 
her current ankle condition is more likely than not from a source 
other than the previous tarsal tunnel syndrome and tarsal tunnel 
release.  These findings further support the August 2010 VHA 
opinion which found no nexus between the Veteran's tarsal tunnel 
syndrome and release surgery and her current left ankle 
disability.  

A medical opinion based upon an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare 
conclusion, even one reached by a medical professional, is not 
probative without a factual predicate in the record.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  But, we are mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans v. West, supra; 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to 
be accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not necessarily by 
its quantity or source.  

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come through 
senses, however, as a lay person, the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as opining that her left ankle disability is etiologically 
related to service or any service-connected disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  The 
Board finds that the determination of whether a current left 
ankle disability is related to certain claimed events in service, 
or otherwise to service ending many years prior to the first 
post-service evidence of such disability is not a matter 
susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Therefore, this is not a case in which 
the Veteran's lay beliefs alone can serve to establish an 
association between the claimed disability and either her 
military service or a service-connected condition, and the Board 
assigns greater probative weight to the opinion of the VHA 
examiner.

For these reasons, the Board finds that there is a preponderance 
of the evidence against the Veteran's claim for service 
connection for a left ankle disability and the claim must be 
denied.  Because there is a preponderance of the evidence against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Depression

Factual Background & Analysis

Service treatment records dated in August 2000 reflect that the 
Veteran was assessed with depression.  

The Veteran underwent a VA examination in October 2001.  She 
reported that she had been depressed over her physical condition 
since 1993 because "she cannot do what she had being doing in 
the past" and cannot function to full potential due to pain in 
her back and both her feet.  

Following mental status examination, the examiner diagnosed 
depression secondary to medical condition (chronic pain).  

The Veteran underwent another VA examination in September 2009.  
She reported feeling depressed daily.  She stated that her 
current depressive symptoms were partly related to her fiancé's 
death.  She reported that she also felt depressed because of her 
medical problems.  She stated that depressive symptoms initially 
began in 1987 when she was in service.  

Following mental status examination, the examiner diagnosed major 
depressive disorder.  The examiner noted that the Veteran stated 
that she began feeling depressed in 1987 following a sexual 
harassment incident in service in 1986.  The examiner stated that 
the Veteran reported that her physical problems following a 
spinal injury in service have contributed to her depression.  The 
examiner noted that the Veteran reported that being physically 
abused by her husband in 2000 further contributed to her 
depression.  Finally, the examiner stated that the Veteran 
reported the death of her fiancé in 2008 contributed to her 
depression.  The examiner opined that it appears that the 
Veteran's major depressive disorder is more likely than not 
related to service.  The examiner opined that the Veteran's 
depression is more likely than not aggravated by her service-
connected disability.  As the Veteran's depressive disorder 
appears related to all the above-noted experiences, the examiner 
could not with any certainty determine to what extent the 
depression is related to the aggravation of her back injury and 
subsequent feet, back, and leg pain.  

The Board finds that there is evidence of depression.  There is 
also evidence linking the Veteran's depression to service.  The 
Veteran is entitled to have the benefit of the doubt resolved in 
her favor, and the Board concludes that there is sufficient 
evidence linking the Veteran's current depression to her military 
service.  See 38 U.S.C.A. § 5107(b).  Therefore, as the medical 
evidence demonstrates a diagnosis of depression related to the 
Veteran's military service, entitlement to service connection for 
depression is granted.  

The Veteran's service connection claim for depression has been 
considered with respect to VA's duty to notify and assist.  Given 
the favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The Board notes that in a 
July 2001 communication, the RO informed the Veteran of the 
information and evidence necessary to substantiate her claim.


ORDER

Service connection for a left ankle disability is denied.  

Service connection for depression is granted subject to the rules 
and payment of monetary benefits.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


